DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/5/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Claim recites “the tension element” which renders the claim indefinite. There is insufficient antecedent 


Claim Objections
Claim 4 is objected to because of the following informalities: the claim does not depend from another claim. For the purposes of examination, the claim will be treated as depending from Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in US Patent 7434592 in view of DE 10215593 (Straus).
Regarding Claims 1, 11, and 13, Larson teaches a foldable-stick, in particular a sports stick, comprising: a plurality of stick segments (such as 102/115), and a tensioning mechanism (See Figs. 9, 11), the foldable stick being adjustable between an assembled configuration (Fig. 1) in which all stick segments are joined aligned axially with one another, and a disassembled configuration (Fig. 10) in which the stick segments are detached from one 
Larson is silent on the use of a coil spring. Straus teaches a tension mechanism (comprising at least 6 and 17) wherein a tension cable (6) is essentially not elastically flexible and the tensioning mechanism comprises a tension spring (17) which is adapted to pretension two adjacent stick segments (such as 1 and 5) axially towards each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larson by using a tensioning mechanism as taught by Straus in order to provide a more durable and effective tensioning mechanism. Such a device, as modified would inherently include the push button located axially offset from the coil spring (as the push button is in the middle portion of the cable and the spring of Straus is located at an end portion of the cable in the same location as element 208 of the Larson device).
Regarding Claim 2, Larson, as modified, teaches that the locking mechanism further comprises a spring (A, see below), which is coupled in the assembled configuration with the spring-loaded push button. 


    PNG
    media_image1.png
    731
    405
    media_image1.png
    Greyscale


Regarding Claim 3, Larson, as modified, teaches that the tensioning mechanism is adapted to pretension the stick segments into the assembled 
Regarding Claim 4, Larson, as modified, teaches a handle (103) which is provided at a handle-side upper end of the foldable stick at an uppermost stick segment and a tip (107), which is provided on a tip-side lower end of the foldable stick on a lowermost stick segment which is provided opposite to the handle-side end.
Regarding Claim 6, Larson, as modified, teaches that in the assembled configuration, the tension mechanism receives the end section of the first stick segment and the complementary end section of the adjacent stick segment (elements 210 and 211 receive the end sections of the segments). 
Regarding Claim 7, Larson, as modified, teaches that in the assembled configuration the end section comprises of the first stick segment comprises a recess (such as at B) that receives an inner part of the spring-loaded push button.
Regarding Claim 8, Larson, as modified, teaches (See Fig. 10) that each stick segment of the stick segments has essentially the same length. 
Regarding Claim 9, Larson, as modified, teaches that the end sections of the stick segments each have a continuous axial channel (the open ends thereof) for guiding the cable and the cable runs through the guide channels of the end sections. 
Regarding Claim 10, Larson, as modified, teaches that for each tensioning mechanism a cable (209) is provided which extends substantially over the length 
Regarding Claim 12, Larson, as modified, teaches that that each tensioning mechanism acts like a tension spring mechanism, a first end (at 210) of the tension spring mechanism is fastened to an end section of a stick segment and a second end (at 211) of the tension spring mechanism is fastened to a complementary end section of an adjacent stick segment. 
Regarding Claim 14, Larson, as modified, teaches that an end section of a stick segment (115) is designed as a male or female coupling element and a complementary end section (102) of an adjacent stick segment facing this end section is designed respectively as a female or male coupling element (102 is a male segment which fits into the female end of 115). 
Regarding Claim 15, Larson, as modified, teaches that the stick segments are designed as hollow tubes and the end sections (210/211) of the stick segments are coupled to the hollow tubes. 
Regarding Claim 16, Larson, as modified, teaches that the end sections are constructed in several parts, in particular in two parts (such as the tube and element 210 or 211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, as modified, as applied to Claim 4 above in view of Hirsch in US Patent 111453. Larson, as modified, fails to teach a tapered tip. Hirsch teaches a foldable stick with a lowermost stick segment (a) that is tapered in the direction of a tip (the end most element of a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larson, as modified, by using a tapered end as taught by Hirsch in order to provide a suitably sized end for the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, as modified, as applied to Claim 1 above in view of Spletzer in US Patent 8950415. Larson, as modified, fails to teach three segments and two tensioning mechanisms. Spletzer teaches a foldable stick with three segments (14/16/18) and two tensioning . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument rely on the shortcomings of Larson, which are addressed by Straus device. Straus teaches a tensioning mechanism including a cable and a coil spring, and the combination of the devices would necessarily include the push button being axially offset from the coil spring, as the spring of the Straus device is located at the end of the cable, away from the overlapping portion of two adjacent segments and in approximately the same location as element 208 of the Larson device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636